AO 91 Rev HAS Cridind OuipfhimO1117 Document 1 Filed on 05/16/19 in TXSD Page 1 of 2

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

 

UNITED STATES OF AMERICA ‘
V. CRIMINAL COMPLAINT
Raymundo Hernandez-Martinez PRINCIPAL Case Number:
YOB: 1966
Mexico M-19-1117-M \

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief: On or about ___ May 14, 2019 in ——Hidalgo SS County, in ~

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Mauricio SANTIAGO-Perez a citizen and national of Mexico
and Edin Humberto MATEO-Perez, a citizen and national of Guatemala, along with two (2) other
undocumented aliens, for a total of four (4), who have entered the United States in violation of law,
concealed, harbored or shielded from detection or attempt to conceal, harbor, or shield from detection such
aliens in any place, including any building or means of transportation, to wit; a residence located in Weslaco,
Texas.

in violation of Title 8 United States Code, Section(s) 1324(a)(1}(A)(ii) FELONY

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

On April 29, 2019, Border Patrol Agents received information regarding a possible stash house located at 1111 San Vicente North
street, Weslaco, Texas.

On May 14, 2019, while conducting surveillance at the aforementioned address, agents observed a vehicle departing the
property. A Deputy with the Hidalgo County Constable Office (HCCO) conducted a traffic stop on the vehicle for having an
unsecured child.

Border Patrol Agents approached the driver at the trafficstop and identified themselves as Border Patrol agents. Agents
questioned the driver regarding the suspected stash house, to which she responded that there were two structures on the same
property; she resided at the structure on the left, and her father, later identified as Raymundo HERNANDEZ-Martinez, resided at
the structure to the right. The driver further stated that her father had people at the house but denied any knowledge of the
being undocumented aliens. >

SEE ATTACHED - .

Continued on the attached sheet and made a part of this complaint: [X\ves CI No

Approved by AUSA S.O1P1A22A Shiu liq @ F:04ay

yn; Paya

 

sore of Com aina t

 

 

 

Jon M. Chan Border Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
May 16,2019 ~ Oi 22ap, at McAllen, Texas
Date City and State

   

 

Juan F. Alanis , U.S. Magistrate Judge
Name and Title of Judicial Officer

 

nature of Judicial Officer
Case 7:19-i- INT ED STATES DISTRIGP GOURP® Page 2 of 2
SOUTHERN DISTRICT OF TEXAS
' McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-1117-M
RE: Raymundo Hernandez-Martinez

CONTINUATION:

Agents, along with deputies proceeded to the residence and observed a male subject (Hernandez) exiting
the structure on the right. Agents approached the subject, identified themselves as law enforcement and
identified him as Hernandez. Agents questioned Hernandez as to his involvement with alien smuggling,
to which Hernandez freely admitted that he was harboring undocumented aliens at his house. Agents
then advised Hernandez of his Miranda Rights. Hernandez subsequently gave written and verbal consent
to search his house. Agents and deputies located a total of four illegal aliens inside the house. All
subjects were questioned and freely admitted to being illegally present in the United States. All subjects
were then placed under arrest and transported to the Weslaco station for processing.

-
t

PRINCIPAL STATEMENT:

Raymundo Hernandez-Martinez, a citizen and national of Mexico, was advised of his Miranda Rights and
agreed to provide a sworn statement. .

Hernandez claimed that an unknown subject asked him to harbor undocumented aliens at his house for a
few days. Hernandez indicated that he knew that all the subjects were illegally present in the United
States. Hernandez stated that he was to be paid $50 per undocumented alien he harbored. Hernandez
claimed that he was going to be paid once the undocumented aliens were picked up to be transported
north. HERNANDEZ stated that he started harboring illegal aliens approximately three months ago.

MATERIAL WITNESSES STATEMENTS:

Mauricio Santiago-Perez and Edin Humberto Mateo-Perez, were advised of their Miranda Rights and
agreed to provide a sworn statement.

Santiago, a citizen of Mexico, claimed he was going to pay a total of $3,000 to cross into the United
States. Santiago stated that when he was taken to.the house, a male (Hernandez) showed him where the
restroom and the kitchen were. SANTIAGO claimed that the male (Hernandez) would feed them two to
three times a day.

Santiago identified Hernandez, through a photo lineup, as the caretaker of the stash house.

Mateo, a citizen of Guatemala, claimed he was going to pay a total of $10,000 to cross into the United
States. Mateo stated that when he was taken to the house, a male (Hernandez) instructed him to stay in
a room, to be quiet, and showed him where to shower. Mate stated that the male (Hernandez) would

check on them once in a while and would bring them food.

Mateo identified Hernandez, through a photo lineup, as the caretaker of the stash house.

)

Page 2
